Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 6, 7, 9, 12, 19, and 20 are allowed. 
Kurahashi et al. (US 2013/0038751, hereinafter Kurahashi) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, Kurahashi fails to teach or suggest “… wherein the shading information includes lens position information indicating respective positions of the ommatidium lenses in the two-dimensional plane, lens shading information associated with shading caused by each of the ommatidium lenses, exit pupil position information indicating respective positions of exit pupils of the ommatidium lenses, and exit pupil diameter information indicating respective diameters of the exit pupils of the ommatidium lenses” in combination with all other limitations recited in claim 1.
Independent claims 9, 12, 19, and 20 recite similarly allowed limitations.
Dependent claims 6, and 7 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kurahashi is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Kurahashi discloses, an information processing apparatus comprising: a communication unit (105) that receives shading information associated with shading of each of a plurality of ommatidium images (par [0020]) that are included in a captured image acquired by one image sensor and correspond to images formed by lights respectively concentrated by a plurality of ommatidium lenses that are a plurality of lenses so disposed as not to overlap with each other in an optical axis direction and are included in an interchangeable lens when the interchangeable lens is fitted to a camera body including the image sensor (pars [0020], [0066]-[0067]); and a correction unit (105 and/or 67) that corrects shading of each of the plurality of ommatidium images that are included in the captured image acquired by the image sensor and respectively correspond to the plurality of ommatidium lenses on a basis of the shading information (pars [0020], and [0080]-[0082]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696